Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding the claims, the claims are found to be in condition for allowance due to the “consisting of” language. It is noted that while the primary reference Kim, when taken in combination with the other cited references does discloses the claimed invention, the primary reference Kim discloses the additional feature of a tensioning screw to allow for variable tension and would not operate as intended without such a structural feature. Therefore, while the claimed invention is only directed a racket face and handle at a desired angle respective to the racket face, which the combination does disclose, due to the additional feature of the tensioning screw, this would be outside of the scope provided by the “consisting of” language. It is noted that the consisting of language closes the elements that can be present to only the specific structural features present in the claims and excludes any other structural features that prior art references may need to function as intended. As the tensioning screw provides an intended function to the Kim reference, this places Kim outside of the closed scope defined by the consisting of language. Therefore, the claims are found to be in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711